Citation Nr: 1804078	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-20 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the VA RO.


FINDING OF FACT

The Veteran's bilateral hearing loss disability and tinnitus are etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability and tinnitus have been met.  38 U.S.C. §§ 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has granted the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 is moot with respect to this claim.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  Hearing loss and tinnitus are chronic diseases, and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Turning to the facts in this case, with regard to the presence of a current disability, the Veteran has been diagnosed, for example in a May 2013 examination, with a bilateral hearing loss disability, and the Veteran has complained of tinnitus throughout his appeal.  With regard to an in-service event or injury, the Veteran has credibly contended, for example during his July 2017 hearing, that he was exposed to loud noise in service while serving as a shipfitter.  Thus, the evidence shows both that the Veteran experienced in-service noise exposure and that he has a current bilateral hearing loss disability and tinnitus.  

The remaining question, then, is whether the Veteran's bilateral hearing loss disability and tinnitus are related to service.  The Board finds that the credible statements from the Veteran, including those that he offered during his July 2017 hearing before the undersigned, as to the long-standing nature of his bilateral hearing loss disability and tinnitus, present a continuity of symptomatology from his military service to the present.  This continuity of symptomatology serves as the necessary nexus between the Veteran's current bilateral hearing loss disability, his tinnitus, and his active duty service.  Service connection is accordingly granted.  

In making this finding, the Board acknowledges that a May 2013 examiner was unable to determine the etiology of the Veteran's bilateral hearing loss or his tinnitus without resort to speculation.  With that said, the Board notes that the Veteran's credible report of the duration of symptoms alone may form the necessary nexus for service connection.  The examiner did not adequately explain why the Veteran's credible account of his symptoms was insufficient to establish a connection between his disabilities and service, and the Board thus places little weight on this opinion.  


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.  



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


